DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the last Office Action mailed on 01/10/2022, Applicant has amended claims 2 and 3 and amended the specification. Accordingly, the objections to claims 2-3 and to the specification are withdrawn. Thus, claims 1-14 are currently pending in the subject application.
Allowance after Quayle Action
The following is an examiner’s statement of reasons for allowance: After the response after Ex Parte Quayle Action filed 01/24/2022 and additional search conducted by the examiner, the allowance of claims 1-14 remains as indicated in the Quayle Action mailed on 09/21/2018.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/SAID BOUZIANE/Examiner, Art Unit 2846